         Case 4:18-cv-00674-KGB Document 10 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TERRENCE JEFFERSON                                                                      PLAINTIFF

v.                                 Case No. 4:18-cv-00674-KGB

FAULKNER COUNTY DETENTON                                                            DEFENDANTS
CENTER UNIT 2, et al.

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Terrence Jefferson’s complaint is dismissed without prejudice. The relief sought is denied. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the

Order and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 19th day of January, 2021.




                                                              Kristine G. Baker
                                                              United States District Judge
